Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 4 and 6 – 13 are pending in the application, and claims 5 and 14 are cancelled.
Claims 1 and 8 are independent. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Claims 1 and 8 contain the element that “a controller; and generating, by the controller…”  Because the first instance of controller is removed from manufacturing units, one having ordinary skill would not know if the controller is part of the enterprise database or the manufacturing units or process plants.  Specification PG Pub. paragraphs 0014, 0013, 0045, 0047, and other paragraphs teach that there are multiple controllers in a distributed control system. Thus, the meaning of controller as written in the claim is inconsistent with the intended meaning of controllers as described in the specification as to both the plurality and to which apparatus the controller(s) pertain (enterprise system or a manufacturing unit). See attached interview summary record.  Appropriate action is required. 
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7, and 8 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (U.S. PG Pub. No. 20100106279) in view of Japanese application Shinomiya (JP 2007233987A).

Regarding claim 1,
Yamamoto teaches a method of distributing master recipes for process control systems comprising storing a single master recipe on a server (server 20 and server 60) having an enterprise database; (recipe storage unit 24, figure 4; and master recipe storage unit 61, figure 26) communicating said single master recipe to each of a plurality of manufacturing units,  (Par. 0154: “The master recipe storage unit 61 stores therein the master recipe. Here, the master recipe serves as a reference recipe. For example, if the same recipe is used in two or more manufacturing apparatuses 40, its reference recipe is the master recipe which may be stored in the master recipe storage unit 61. The master recipe storage unit 61 may store therein a single master recipe, or two or more master recipe for each of the manufacturing apparatuses 40 or for each of groups of the manufacturing apparatuses 40.” Par. 0019: “Furthermore, a server device in accordance with the present invention relates to a server device included in a group management system, which includes one or more manufacturing apparatuses for performing a predetermined semiconductor process on a target substrate and the server device connected with the one or more manufacturing apparatuses, the server device including: a recipe storage unit for storing therein at least a recipe used in the one or more manufacturing apparatuses; a recipe receiving unit for receiving the recipe of the manufacturing apparatus; a recipe accumulation unit for accumulating the recipe received by the recipe receiving unit in the recipe storage unit; a master recipe storage unit for storing therein a master recipe serving as a reference recipe…” See also Par. 0002, 0036, and figures) 
Yamamoto does not teach loading a recipe from an enterprise database target to a controller and generating by the controller, control recipes using the master recipe across multiple process plants.  However, Shinomiya does teach wherein said single master recipe is loaded from said enterprise database (Enterprise Resource Planning (ERP), Page 15, Par. 13) into a controller; (Page 10, Par. 7 – Par. 9: “First, when receiving a master recipe selection instruction and a control recipe creation start instruction via the input unit 14, the main control unit 21 controls the storage control unit 22 to store the master recipe data designated from the storage unit 12. The relay database is read from the M2C storage unit 11 into a memory such as a RAM (not shown) (S1). Then, the main control unit 21 causes the CR creation unit 26 to start creating a control recipe based on the master recipe read as described…” above. The CR creation unit 26 creates control recipe data on the memory as will be described later while referring to the master recipe data and the relay database read into the memory. Note that the master recipe data may be taken from an external device that is communicably connected by wire or wireless. Alternatively, control recipe data may be created based on master recipe data created by the operator via the input unit 14. Here, the main control unit 21 reads the master recipe data and the relay database into the above-mentioned memory. However, the present invention is not limited to this, and every time the master recipe data or the relay database is referred to in the following processing, the CR The creation unit 26 may access the M2C storage unit 11 or the storage unit 12 to read out necessary data.”) and generating, by the controller, control recipes using said single master recipe for batch production across multiple process plants.  (Page 4, Par. 8: “According to the above configuration, the creator of the master recipe describes each operation in the master recipe in an expression method that does not depend on individual equipment, and controls the control recipe creation means based on the master recipe described as such. You can make a recipe. Thus, for example, when changing the unit to be used or when creating a control recipe for manufacturing a new item, a master recipe can be created using general-purpose expressions without being aware of the expression method unique to each unit. A control recipe can be made to be created by the control recipe creating means based on the master recipe thus created. Therefore, the load when creating the control recipe can be greatly reduced. In addition, the creator of the control recipe simply designates the unit to be used and the operation to be executed and creates a master recipe. The control recipe creation means creates the control recipe and creates a control recipe corresponding to the master recipe. Obtainable. Therefore, since it is not necessary to perform the operation | work which converts a master recipe into the description format of a control recipe, a language, etc., the convenience of a recipe creator can be improved significantly.” Page 7, Par. 22: “Next, a series of processes for creating a master recipe from a general recipe and creating a control recipe based on the master recipe will be described with reference to specific examples. FIG. 3 is an explanatory diagram illustrating an example of a manufacturing facility that uses a control recipe created by the CR creation device 1. Here, the process which manufactures the product D from the solid raw material A, the solvent B, and the liquid raw material C using the manufacturing equipment shown in FIG. 3 is demonstrated as an example.”  Page 6, Par. 13: “The CR creation device 1 is a device that creates a control recipe (control recipe data obtained by converting a control recipe into data) based on a master recipe (master recipe data obtained by converting a master recipe into data). The CR creation apparatus 1 can create a control recipe for any process such as a continuous process, a semi-batch process, a batch process, etc. In this embodiment, the CR creation device 1 is a manufacturing facility that produces chemical industrial products according to a batch process (batch process). An example of application will be described. That is, in the present embodiment, a case where a chemical industrial product is manufactured by sequentially operating one or a plurality of devices according to a control recipe (predetermined operation procedure) created by the CR creation device 1 will be described.”  See also Page 6, Par. 15.  Page 4, Par. 6: “According to the above configuration, the relay database in which the information described in the master recipe data and the information described in the control recipe data are associated with each other is provided, and the control recipe creating means is configured to use the master recipe based on the relay database. Create control recipe data from the data. For this reason, for example, master recipe data describing various processes, equipment constraints, etc., in an expression method that does not depend on individual equipment (for example, standard and general expression methods common to multiple units or multiple plants) Based on the above, it is possible to cause the control recipe creating apparatus to create control recipe data described in an expression method unique to each unit. In other words, the user can easily create a master recipe by a general expression method and control recipe data described in an expression method specific to each unit based on the master recipe created by this general expression method.” See also Page 4, Par. 5 and 7)  Examiner’s Note – See also Chang used for claim 2 wherein a “Promis” server is trademark and is considered an enterprise system.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the server, which has a recipe storage unit for a single master recipe that is used by different manufacturing units as in Yamamoto with using enterprise resource planning tool to create a master recipe, store the master recipe into a control unit memory, and use a control unit to create a control recipe from a master recipe, wherein the control recipe can be used for multiple plants or multiple units as in Shinomiya in order to create a master recipe that does not have to depend on the equipment because a control recipe that is created from a master is used for the manufacturing equipment thus a burden on a creator is greatly reduced. (See Shinomiya Page 11, Par. 15) 

Regarding claim 4,
Yamamoto and Shinomiya teach the elements of claim 1 which claim 4 depends. Yamamoto also teaches that the single master recipe is a single reference for master recipe definition.  (Par. 0019: “Furthermore, a server device in accordance with the present invention relates to a server device included in a group management system, which includes one or more manufacturing apparatuses for performing a predetermined semiconductor process on a target substrate and the server device connected with the one or more manufacturing apparatuses, the server device including: a recipe storage unit for storing therein at least a recipe used in the one or more manufacturing apparatuses; a recipe receiving unit for receiving the recipe of the manufacturing apparatus; a recipe accumulation unit for accumulating the recipe received by the recipe receiving unit in the recipe storage unit; a master recipe storage unit for storing therein a master recipe serving as a reference recipe…” Examiner’s Note – Chang also teaches a generic recipe that is referenced to the recipe name. See Chang Column 6.) 

Regarding claim 7,
Yamamoto and Shinomiya teach the elements of claim 1 which claim 7 depends. However, Shinomiya also teaches that said single master recipe is reused over multiple process plants.  (Page 4, Par. 6: “According to the above configuration, the relay database in which the information described in the master recipe data and the information described in the control recipe data are associated with each other is provided, and the control recipe creating means is configured to use the master recipe based on the relay database. Create control recipe data from the data. For this reason, for example, master recipe data describing various processes, equipment constraints, etc., in an expression method that does not depend on individual equipment (for example, standard and general expression methods common to multiple units or multiple plants) Based on the above, it is possible to cause the control recipe creating apparatus to create control recipe data described in an expression method unique to each unit. In other words, the user can easily create a master recipe by a general expression method and control recipe data described in an expression method specific to each unit based on the master recipe created by this general expression method.”) 

Regarding claim 8, 
it is directed to a system to implement the method of steps set forth in claim 1 with the additional limitation of having a distributed system.  Yamamoto and Shinomiya teach the claimed method of steps in claim 1.  Yamamoto also teaches a distributed process control system.   (Par. 0174: “…in each embodiment, each process or each function can be implemented by centralized processing in a single device or a single system, or can be implemented by distributed processing in a plurality of devices or systems.” Therefore, Yamamoto teaches the system, to implement the claimed method of steps, in claims 8. 

Regarding claim 9, 
it is directed to a system to implement the method of steps set forth in claim 4 with the additional limitation of having control units in the same or different areas. Yamamoto and Shinomiya teach the claimed method of steps in claim 4.  Yamamoto also teaches controllers configured in a same or different manufacturing areas. (Par. 0040, 0042, and 0057.  See also Shinomiya Page 5, Par. 2. Therefore, Yamamoto and Shinomiya teach the elements of claim 9. 

Regarding claim 10,
Yamamoto and Shinomiya teach the elements of claim 8 which claim 10 depends. Shinomiya also teaches that the single said master recipe is stored in an enterprise batch database. (Page 5, Par. 5: “A database storage unit that stores a relay database that associates information described in the data of the manufacturing master batch record, and master recipe data is converted into data of the manufacturing master batch record based on the relay database. And a production master batch record creation means.” Page 6, Par. 7: “…the production master batch record creation device and the production master batch record creation method of the present invention are based on a relay database in which information described in the master recipe data is associated with information described in the production master batch record. Convert master recipe data into production master batch records.”  Page 8, Par. 14: “These recipe data may be input manually by the operator, or optimal recipe data is calculated based on restrictions determined in advance when the operator arbitrarily inputs various condition values. Software may be used. In this case, the operator may input the optimum recipe data calculated by the above software via the input unit 14, or the optimum recipe data calculated by the software may be automatically read into the above table. It may be. Further, recipe data manually input by the operator may be added to the recipe data obtained from the software. Further, these data may be stored as a database so that a master recipe can be created with reference to the database.”) 

Regarding claim 11,
Yamamoto and Shinomiya teach the elements of claim 8 which claim 11 depends. Shinomiya also teaches that said database is in communication with at least one controller.  (Page 10, Par. 10: “Upon receipt of the control recipe creation start instruction from the main control unit 21, the CR creation unit 26 extracts the unit name from the master recipe data (S2), and extracts the unit name (unit name in the master recipe from the relay database in S2).”  Page 10, Par. 9: “Note that the master recipe data may be taken from an external device that is communicably connected by wire or wireless. Alternatively, control recipe data may be created based on master recipe data created by the operator via the input unit 14. Here, the main control unit 21 reads the master recipe data and the relay database into the above-mentioned memory.” See also Chang Col. 2, lines 4 – 12.) 

Claims 2, 3, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Shinomiya in further view of Chang (US Patent No. 6,909,934).

Regarding claim 2,
Yamamoto and Shinomiya teach the elements of claim 1 which claim 2 depends. They do not teach removing a recipe. However, Chang teaches single master recipe is removed from each of said plurality of manufacturing units after batch operations are completed.  (Col. 6, lines 14 – 18: “Next, as an important feature, the runtime recipe name is deleted from the target tool in step 240. By deleting any reference to the runtime recipe name in the tool at this point, any chance of running an old copy of the runtime recipe is eliminated.” Col. 9, lines 12 – 14: “comprising deleting said runtime recipe name from said process tool after said step of processing a product in said process tool.” See also Col. 1, lines 15 – 21. Examiner’s Note – Chang does teach a generic recipe of which the tools have multiple recipe variations of the generic recipe and that the process tool stores a plurality of recipes. Yamamoto teaches a single master recipe.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the server, which has a recipe storage unit for a single master recipe that is used by different manufacturing units as in Yamamoto with using enterprise resource planning tool to create a master recipe, store the master recipe into a control unit memory, and use a control unit to create a control recipe from a master recipe, wherein the control recipe can be used for multiple plants or multiple units as in Shinomiya with deleting from the manufacturing tools the recipe that the tool was using after tool finishes processing batches or lots of wafers as in Chang in order to eliminate the chance of running an old copy of a runtime processing recipe. (Col. 6, lines 16 – 19.) 

Regarding claim 3,
Yamamoto and Shinomiya teach the elements of claim 1 which claim 3 depends. Chang teaches that the master recipe is automatically downloaded to a controller for each manufacturing unit within a process manufacturing plant.  (Col. 3, lines 59 – 60: “The runtime recipe body is downloaded from the control system to the process tool.” Col. 5, lines 29 – 33: “Next, as an important feature of the present invention, the runtime recipe body is downloaded from the control system to the process tool in step 140. Once again, the preferred data transfer method is the SECS compatible link between the equipment server and the processing tool.” Examiner’s Note – Moore et al. cited below in pertinent art, may also teach automatically downloading a recipe and also teaches a management database.) 

Regarding claim 6,
Yamamoto and Shinomiya teach the elements of claim 1 which claim 6 depends. Chang teaches that single master recipe is loaded from said enterprise database into a server-based batch execution environment.  (Col. 1, lines 56 – 62: “For example, PROMIS™ software is frequently used for the MES role. The PROMIS™ server 24 comprises a database 33 that tracks every product lot in the manufacturing facility. The processing history and current status of each lot is stored along with the routing flow for the product. The PROMIS™ server 24 also performs a role in selecting recipes to be run on the processing tools 40, 44, and 48.” See also the complete column 2. See also Shinomiya Page 10, Par. 7 – 9.)  

Regarding claim 12, 
it is directed to a system to implement the method of steps set forth in claim 3.  Yamamoto, Shinomiya, and Chang teach the claimed method of steps in claim 3.  Therefore, Yamamoto, Shinomiya, and Chang teach the system of claim 12. (Examiner’s Note – Shinomiya also teaches the portion that the control units are in communication to a database.) 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Shinomiya in further view of Valcore et al. (US PG Pub. No. 20160252892), herein “Valcore.”

Regarding claim 13,
Yamamoto and Shinomiya teach the elements of claim 11 which claim 13 depends. Shinomiya may also teach the elements of claim 13 in Page 13, Par. 14 and 15: “First, when receiving a master recipe selection instruction and a production instruction / record creation start instruction via the input unit 114, the main control unit 121 controls the storage control unit 122 to specify the master designated from the storage unit 112. Recipe data is read from the M2R storage unit 111 to a relay database such as a RAM (not shown) (S101). Then, the main control unit 121 causes the MBR creation unit 126 to start creating manufacturing instruction / record data based on the master recipe data read as described above. The MBR creating unit 126 creates the manufacturing instruction / record data on the memory as described later while referring to the master recipe data and the relay database read into the memory.  Note that the master recipe data may be taken from an external device that is communicably connected by wire or wireless. Alternatively, manufacturing instruction / record data may be created based on master recipe data created by the operator via the input unit 114. Here, the main control unit 121 reads the master recipe data and the relay database into the memory. However, the present invention is not limited to this, and every time the master recipe data or the relay database is referred to in the following processing, the MBR The creation unit 126 may access the M2R storage unit 111 or the storage unit 112 to read out necessary data.”  However, Valcore also teaches that that said controllers are configured to generate control recipes for batch production for at least one manufacturing unit.  (Par. 0011: “In one embodiment, a method for synchronizing execution of recipe sets is described. The method includes sending by a command controller to a master controller a recipe set and sending by the master controller the recipe set for execution by a sub-system controller of a plasma system. The operation of sending the recipe set from the master controller to the sub-system controller is performed during a first clock cycle of a clock signal. The method includes generating by the command controller a recipe event signal and sending by the command controller to the sub-system controller the recipe event signal indicating a time of execution of the recipe set by the sub-system controller.”  See also Abstract, and Par. 0012, 0013, 0051 – 0055, 0060 – 0066, and Fig. 1A-1 – 1E.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the server, which has a recipe storage unit for a single master recipe that is used by different manufacturing units as in Yamamoto with using enterprise resource planning tool to create a master recipe, store the master recipe into a control unit memory, and use a control unit to create a control recipe from a master recipe, wherein the control recipe can be used for multiple plants or multiple units as in Shinomiya with having the controller generate the recipe for the manufacture unit as in Valcore in order to have distributed computing environments where tasks are performed by remote processing hardware units that are linked through a computer network. (Par. 0170)


Response to Arguments

Applicant has amended the application to include the element that generating, by the controller, control recipes using said single master recipe for batch production across multiple process plants.  A new reference was found of Shinomiya that teaches overlapping elements of both Yamamoto, Chang, and Valcore and teaches that a control unit uses a master recipe to create control recipes for different manufacturing units and/or manufacturing plants.  This is the first action for the request for continued examination. 

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Moore et al. (US PG Pub. No. 20090125906) teaches some of the limitations of the claimed elements in the instant application such as automatically downloading of a recipe. (Par. 0040, line 17: “…a typical process control system many batch recipes are queued in a batch recipe schedule so that when equipment is released by a batch recipe it is immediately and automatically acquired by a subsequently queued or scheduled batch recipe without providing an opportunity for an operator to manually acquire the equipment to manually execute an auxiliary recipe.”) 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116